Case 4:20-cv-04192-LLP Document 81 Filed 09/07/21 Page 1 of 1 PageID #: 1561



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION

si;***#!)!************************************************************************

                                             *


DAKOTA ENERGY COOPERATIVE,                   *       CIV 20-4192
INC.,                                        *
        Plaintiff/                           *
        Counter-Claim Defendant,             *
                                             *

                                             *
        vs.
                                              *


EAST RIVER ELECTRIC POWER                     *
COOPERATIVE,INC.,                             *
                                             *
                                                                ORDER
        Defendant/                            *
        Counter-CIaim Plaintiff/             *
        Cross-Claim Defendant,               *
                                             *


        and                                  *
                                             *


BASIN ELECTRIC POWER                         *
COOPERATIVE,                                 *
                                             *


        Intervenor-Defendant/                *
        Counter-Claim Plaintiff/             *
        Cross-Claim Plaintiff.               *
                                             *

it*#***************************************************************************

        Pending before the Court is Plaintiffs Appeal from the Magistrate Judge's Rulings
Regarding Parol and Extrinsic Evidence, Doc. 80. After consideration of the file,
        IT IS ORDERED that Plaintiff shall have until September 20,2021 to file and serve      !
        its brief in support of the appeal; that opposing counsel shall file and serve their
        answering brief on or before October 4, 2021; and any reply brief shall be filed and
        served on or before October 12, 2021.

        Dated this _l   day of September, 2021.

                                              BY THE COURT:




                                              ^awrence L. Piersol
ATTEST:                                       United States District Judge
MATTHEW W.THELER CLERK
